Dear Clerk;.Acosta,
                         WR-84,352-01                    5-2-16



Give this petition to Bert Richardson or someone else. Tell them to actually read it, and
compare it to the states memoradum ground one lies. All their fact findings to deny ground
one were lies. And Ya'll upheld them.

I got a letter earlier from my lawyer's associate. She sent me a questionaire asking who
reviewied my writ application, and who denied all my motions to prove the DA office lied to
deny my ground one, so they know who to sue/put as defendants in the lawsuit for Judicial
Misconduct of upholding DA office lies. I told her I don't know who reviewed my writ, and
that clerk Abel Acosta always denies my motion without a hearing. So you be on the suit as
well as all this courts Judges. We'll find out in discovery who reviewed my writ, and motions
ans denied them without a hearing, or reading them. This court id deliberate indifferrent.
Knowing the DA office lied and not fixing it by ordering a hearing.

When I get a response back from you Acosta saying a hearing in 371st Dist. Court in Tarrant
County has been ordered and this motion granted, then I'll write my lawyer to remove everyone
in this appeals court as defendants in this suit. I'll just sue the DA office for lying/
prosecutor misconduct.

It'll only take ten minutes to read this petition and compare to states memorandum lies.
So respond back to ASAP by 5-17-16 two weeks from now. Do ya'll job your paid for, for us
who file prose, stop only working on cases that people with lawyers have.
                                                       RECEIVED IN
                                              COURT OF CRIMINAL APPEALS
Respectfully Submitted,

                                                        MAY 06 2016
Jason Truver 1061122
connally unit
899 fm 632
kenedy, TX 78119                                                      .
                                                     Abel Acosta, Clerk


ps:the Texas Commission on Judicial Conduct told me to contact; a lawyer to address my
   concerns about ya'lls misconduct of upholding DA office lies.




     e>fofe/r  ya}\\  fwC fo4 ofCte... x
    X+olX r/w lo^yir -h **«. +t.a wUlt tokUkfiwKlk 11.01 *!»>«$ *****
     CM -k rtfl nPf.W, +-K« +7(0- uf>l"«r-fo »U*y Uf A+"\a «
                         IN THE COURT OF CRIMINAL APPEALS


EX PARTE
                                    §
JASON MATTHEW TROVER                § Tr.Ct.No.C-371-010503-0743445-A WR-84,352-01

    PETITION FOR DISCRETIONARY REVIEW OF DA OFFICE LIES TO DENY TRUVERS GROUND ONE

below are the facts that prove all the findings the DA office used to deny Truver's writ
    application's, ground one were all lies. Pull the states memorandum and compare the below
facts to their ground one findings.Truver*s ground one was that the the prosecutor witheld the
guns/shoes consent form to get Truver's motion to suppress denied, and entered false evidence...
1. The DA office lied saying Truver presented no credible evidence that the guns and shoes
   limited consent, to search form existed between 1999-2001. in Truver's. memorandum he quoted
   these officers testimony. Here they are here.
 A. motion to suppress hearing, record page 18,lines 15-23. Detective Brannan said to Prosecutor
    "Well, I asked him if he would be willing to sign a consent form, that would—wanted to go
     out and collect whatever guns he had and search and see if he had any others and collect
     whatever tennis shoes he might have out there to compare to evidence that we had collected'.'
     Then Prosecutor Rousseau asked Brannan," And did he sign a statement indicating that he did
     in fact consent to that search?" Brannan answered"Yes,sir."
   On page 17 lines 11-14, Rousseau said "...I gues this would be on August 18,1999 when you
   were talking to Truver." Then it goes on to page 18, Brannan telling Truver signed consent
   to search for guns and shoes. They say this was on August 18,1999 when Truver signed consent
   for guns and shoes to compare to evidence Brannan had collected at the murder scene. This is
   credible evidence this consent form existed on 8-18-99.
 B. Motion to suppress page77, lines 12-17, Crime scene.search officer Weldon Walles' testimony.
   Truver's Lawyer Lisa Mullen asked him,"So basically you weren't—let me ask you this. If you
   going out there to do a search for drugs based on a consent to search that would cover drugs,
   is it safe to say you would have done a heck of alot more than what you that day?" Walles
   answered, " Yes, ma'am." Here officer Walles agrees he did not do a consent to search that
   covered drugs.Iine21 Mullen asked him,"You basically went on a search for specific items?"
   Walles answered."Yes, ma'am." Walles proves he was using Truvers guns/shoes limit.He is
   credible evidence the limited consent form existed 8-18-99.


2. The DA lied saying Truver presented no authorities stating drugs could not be siezed during
   a search for guns and shoes..In Truver's memorandum pages 2-3 he had all four similar dope
   case that are here below. All of them were reversed by Court of Criminal Appeals coz the
   search exceeded the consent given, and scope of the search.
 Lopes 85 SW3d 844;"When a person voluntarily consents to a search, the scope of the search is
 limited by the express object of the search." Also Montoya 744 Sw2d l5,25(Tex.Crim. App 1987)
 quotes this and it was too reversed, and motion to suppress granted on habeas corpus.
May 582 SW2d 848,851,"when the basis for a search or seizure is consent, the government must
conform to the limittations placed on the right granted to search,sieze, or retain the papers,
or effects." May consnted to a search for stolen tools and drugs were siezed.( Tex.Crim. App.)
reversed, and granted his old motion to suppress coz the search exceeded the scope of the search
Mantzke 93 SW3d 536"When a person voluntarily consents to a search, the officers authority to
perform the search is not without limit." (Reversed)
Montanez 143 S.W.3d 344"... the scope of the search went beyond the consent given." Also"In a
motion to suppress evidence from a voluntary consent to search,the Texas Constitution requires
the prosecutor to show by clear and convincing evidence that consent was valid, and voluntary."
Detective Brannan's above testimony prove the prosecutor did not meet the Tex. Cons't. require
ment that Truver voluntary consented to a search for drugs. Brannan said it was for guns and
shoes. Officer Walles agreed the consent to search did not cover.drugs.

3. Truver's memorandum page 5 has Brady V Maryland 83 S.Ct 1194 Says it's grounds for reversal
   on habeas corpus when the prosecutor withold evidence favorable to defense. Also on page 5
   Truver has, Brown V Borg 951 F2d 1011 (9th Circuit 1991) "Prosecutors failure to notify
   defense counsel of material exculpatory evidence and arguing false evidence to the jury was
   misconduct serious enough to warrant the granting of habeas corpus writ."
 Prosecutor witholding Truver's guns/shoes consent form Brannan said he signed 8-18-99 is serio-
                                              1
  us enough error to warrant granting of Truver's ground one, and granting his motion to suppress
  like in Lopes,May, Mantzke, and Montanez, and Montoya.
4. The DA office sited Exparte Young 479 SW2d 45,46"An applicant's delay in seeking habeas corp
   us may prejudice the credibility of the claim." It says "may prejudice" not "does prejudice"
   in truver's memorandum he said he could not get his case file till 2012 from his other cases
   court appointed attorney Leon Haley. Truver wrote Judge James Wilson many times, then Judge
   Mollee Westfall, both were deliberate indifferent in not sending Truver his case file. He
   wrote his trial lawyers Lisa Mullen, and Kyle Whitaker several time too, and they would not
   respond to send the case file. Finally his other case's lawyer sent his trial record, his
   murder cases codefendants' trial record and both their case files. In these papers was. the
   guns and shoes limited consent form that the prosecutor witheld at Truver's drug trial.
   The delay of Truver filing was due to deliberate indiffernce off all thes people. Truver was
   due diligent writing all these people many times over yrs trying to get his case file to file
   habeas corpus.

                                      Conclusion


All the facts set forth in this petition prove beyond a preponderance of evidence that if prose
cutor Rousseau had not witheld the guns/shoes consent form Brannan said Truver signed on 8-18-99
then Truver's motion to suppress would have been granted.Truver would only have 25yrs as party
to murder. He would not have 45agg for this bogus drug case.
Judge James Wilson errored in denying motion to suppress. OfficerWalles agreed the consent to
search he did, did not cover drugs. Brannan said it was for specific items guns and shoes to
compare to evidence he collected in his murder case investigation. The scope of the search was
for murder case evidence. This is the only items Truver consented to.

On the consent to search form Truver wrote" I consent for you to take only guns and shoes to
prove I didn't kill Marty." In Truver's memorandum he told that his 1995 lawyer Lois Livens said
to always limit a consent to search to specific items, or tell them to got get a search warrant.
So that is what Truver did here in 1999 when Brannanasked for consent to search for guns/shoes.

The decisions in Mantzke,May, Lopes,Montanez, Montoya, Brady, and Brown must be followed.
A hearing must be held on Truver's motion to suppress so he can enter the guns/shoes consent
form that was witheld in 2001. Habeas corpus must be granted like in all these similar cases.



sign below to grant this petiton.

sign below to order a hearing.+o la-4. Ueidl i'n July—A^R 2-0lt.
sign below to fix the prosecutorerror of witholding evidence.




Signed and entered this             day of                         ,2016




                                                   PRESIDING APPEALS COURT JUDGE